Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 21, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  155763                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen
            Plaintiff-Appellant,                                                                          Kurtis T. Wilder,
                                                                                                                      Justices

  v                                                                 SC: 155763
                                                                    COA: 337206
                                                                    Oakland CC: 2011-236622-FH
  BARBARA MIRA JOHNSON,
             Defendant-Appellee.
  _________________________________________/

          On order of the Court, the application for leave to appeal the April 27, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 21, 2017
         d0614t
                                                                               Clerk